
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


July 12, 2007

Lisa Kelly
40 Wyman Road
Lexington, MA 02420

RE:Vertex Pharmaceuticals Incorporated
Change of Control Agreement

Dear Lisa:

Your expertise, reputation and position make you a key member of the senior
management team of Vertex Pharmaceuticals Incorporated (the "Company"). As a
result, the Company would like to provide you with the following "change of
control" benefit to help ensure that in the event the Company becomes involved
in a "change of control" transaction, there will be no distraction from your
attention to the needs of the Company.

I.Definitions.    For the purposes of this Agreement, capitalized terms shall
have the following meaning:

1."Base Salary" shall mean your annual base salary in effect immediately prior
to a Change of Control (as such term is defined in Section I.4 below).

2."Cause" shall mean:

(a)your conviction of a felony crime of moral turpitude;

(b)your willful refusal or failure to follow a lawful directive or instruction
of the Company's Board of Directors or the individual(s) to whom you report,
provided that you receive prior written notice of the directive(s) or
instruction(s) that you failed to follow, and provided further that the Company,
in good faith, gives you thirty (30) days to correct any problems and further
provided if you correct the problem(s) you may not be terminated for Cause in
that instance;

(c)in carrying out your duties you commit (i) willful gross negligence, or
(ii) willful gross misconduct, resulting in either case in material harm to the
Company, unless such act, or failure to act, was believed by you, in good faith,
to be in the best interests of the Company; or

(d)your violation of the Company's policies made known to you regarding
confidentiality, securities trading or inside information.

3."Change of Control" shall mean that:

(a)any "person" or "group" as such terms are used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934 (the"Act"), becomes a beneficial owner,
as such term is used in Rule 13d-3 promulgated under the Act, of securities of
the Company representing more than fifty percent (50%) of the combined voting
power of the outstanding securities of the Company, as the case may be, having
the right to vote in the election of directors; or

all or substantially all the business or assets of the Company are sold or
disposed of, or the Company or a subsidiary of the Company combines with another
company pursuant to a merger, consolidation, or other similar transaction, other
than (i) a transaction solely for the purpose of reincorporating the Company or
one of its subsidiaries in a different jurisdiction or recapitalizing or
reclassifying the Company's stock; or (ii) a merger or consolidation in which
the shareholders of the Company immediately prior to such merger or
consolidation continue to own at least a majority of the outstanding voting

--------------------------------------------------------------------------------



securities of the Company or the surviving entity immediately after the merger
or consolidation.

4."Disability" shall mean a disability as determined under the Company's
long-term disability plan or program in effect at the time the disability first
occurs, or if no such plan or program exists at the time of disability, then a
"disability" as defined under Internal Revenue Code Section 22(e)(3).

5."Good Reason" shall mean that within ninety (90) days prior to a Change of
Control, or within twelve (12) months after a Change of Control, one of the
following events occurs without your consent:

(a)You are assigned to material duties or responsibilities that are
inconsistent, in any significant respect, with the scope of duties and
responsibilities associated with your position and office immediately prior to
the Change of Control (provided that such reassignment of duties or
responsibilities is not for Cause, due to your Disability or at your request);

(b)You suffer a material reduction in the authorities, duties, or job title and
responsibilities associated with your position and office immediately prior to
the Change of Control, on the basis of which you make a good faith determination
that you can no longer carry out your position or office in the manner
contemplated before the Change of Control (provided that such reduction in the
authorities, duties, or job title and responsibilities is not for Cause, due to
your Disability or at your request);

(c)your annual base salary is decreased below the Base Salary;

(d)the principal offices of the Company, or the location of the office to which
you are assigned at the time this Agreement is entered into, is relocated to a
place thirty-five (35) or more miles away, without your agreement; or

(e)following a Change of Control, the Company's successor fails to assume the
Company's rights and obligations under this Agreement.

6."Termination Date" shall mean the last day of your employment with the
Company.

7."Pro-Rata Share of Restricted Stock" shall mean, for any grant of restricted
stock as to which the Company's repurchase right lapses ratably over a specified
period (e.g. in equal annual increments over four years), that number of shares
as to which the Company's repurchase right with respect to those shares would
have lapsed if the Executive's employment by the Company had continued an
additional 18 month period. For any other shares of restricted stock, "Pro-Rata
Share of Restricted Stock" shall mean, as to any shares of restricted stock
which were granted on the same date and as to which the Company's repurchase
right lapses on the same date, that portion of such shares calculated by
multiplying the number of shares by a fraction, the numerator of which is the
number of days that have passed since the date of grant, plus the number of days
in 18 months, and the denominator of which is the total number of days from the
date of the grant until the date (without regard to any provisions for earlier
vesting upon achievement of a specified goal) on which the Company's repurchase
right would lapse under the terms of the grant.



II.Severance Benefits upon Change of Control.    In the event your employment is
terminated (except for termination for Cause or due to a Disability) within
ninety (90) days prior to a Change of Control or within twelve (12) months after
a Change of Control; or if you, of your own initiative, terminate your
employment within ninety (90) days prior to a Change of Control or within twelve

2

--------------------------------------------------------------------------------



(12) months after a Change of Control for Good Reason, in exchange for a general
release of all claims, you shall receive the following benefits:

1.Severance Payment—The Company shall make a lump sum payment to you equal to:

(a)Your annual Base Salary (provided, however, that in the event you terminate
your employment for Good Reason based on a reduction in Base Salary, then the
base salary to be used in calculating the Severance Payment shall be the base
salary in effect immediately prior to such reduction in Base Salary); and

(b)any unpaid portion of a bonus award actually awarded but not yet paid to you
under any bonus program applicable to the Company's senior executives and in
effect prior to the Change of Control, pro rated in the event the Termination
Date is prior to the end of the bonus plan year.

The Severance Payment shall be made in cash within ten (10) days of the
execution of a general release and expiration without revocation of any
applicable revocation periods under the general release.

2.Accelerated Vesting.

(a)Stock options for the purchase of the Company's securities held by you as of
the Termination Date and not then exercisable shall be deemed to have been held
by you for an additional 18 months, for purposes of calculating the number of
options which are exercisable on the Termination Date. The options to which this
accelerated vesting applies shall remain exercisable until the earlier of
(a) the end of the 90-day period immediately following the Termination Date, or
(b) the date the stock option(s) would otherwise expire; and

(b)the Company's lapsing repurchase right with respect to shares of restricted
stock held by you shall lapse with respect to the Pro-Rata Share of Restricted
Stock.

(c)Notwithstanding anything to the contrary in this agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company's repurchase rights, as applicable,
except to the extent that the terms of this agreement are more favorable to you.

3.Continued Insurance Coverage—If COBRA coverage is elected by you, the Company
shall pay the cost of COBRA continuation premiums on your behalf to continue
standard medical, dental and life insurance coverage for you (or the cash
equivalent of same in the event you are ineligible for continued coverage) for a
period of 18 months from the Termination Date.

You shall not be required to mitigate the amount of the Severance Payment or any
other benefit provide under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by you as the result of other
employment, by retirement benefits, or by offset against any amount claimed to
be owed by you to the Company or otherwise.

III.Miscellaneous.

1.Employee's Obligations.    Upon the termination of employment, you shall
promptly deliver to the Company all property of the Company and all material
documents, statistics, account records, programs and other similar tangible
items which may by in your possession or under your control and which relate in
a material way to the business or affairs of the Company or its subsidiaries,
and no copies of any such documents or any part thereof shall be retained by
you.

3

--------------------------------------------------------------------------------



2.Entire Agreement.    This Agreement and the "Employee Non-Disclosure,
Non-Competition & Inventions Agreement" previously executed by you covers the
entire understanding of the parties as to the subject matter hereof, superseding
all prior understandings and agreements related hereto. No modification or
amendment of the terms and conditions of this Agreement shall be effective
unless in writing and signed by the parties or their respective duly authorized
agents.

3.Governing Law.    This Agreement shall be governed by the laws of The
Commonwealth of Massachusetts, as applied to contracts entered into and
performed entirely in Massachusetts by Massachusetts residents.

4.Successors and Assigns.    This Agreement may be assigned by the Company upon
a sale, transfer or reorganization of the Company. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their
successors, permitted assigns, legal representatives and heirs.

Kindly indicate your acceptance of the forgoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.

    Very truly yours,
 
 
Vertex Pharmaceuticals Incorporated
 
 
By:
/s/  JOSHUA S. BOGER      

--------------------------------------------------------------------------------

Joshua S. Boger
President and CEO

ACCEPTED AND AGREED:


/s/  LISA KELLY      

--------------------------------------------------------------------------------

Signature
 


--------------------------------------------------------------------------------

Date
 

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

